

114 S1684 IS: Volunteer Organization Protection Act of 2015
U.S. Senate
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1684IN THE SENATE OF THE UNITED STATESJune 25, 2015Mr. Kirk (for himself and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Volunteer Protection Act of 1997 to provide for liability protection for organizations
			 and entities.
	
 1.Short titleThis Act may be cited as the Volunteer Organization Protection Act of 2015. 2.Liability protection for organization or entityThe Volunteer Protection Act of 1997 (42 U.S.C. 14501 et seq.) is amended—
 (1)in section 3 (42 U.S.C. 14502)— (A)in subsection (a), by inserting after relating to volunteers the following: or volunteer nonprofit organizations; and
 (B)in subsection (b), in the matter preceding paragraph (1), by inserting after against a volunteer the following: or a volunteer nonprofit organization; (2)in section 4 (42 U.S.C. 14503)—
 (A)in the heading, by inserting and volunteer nonprofit organizations after volunteers; (B)by striking subsection (c) and inserting the following:
					
						(c)Liability protection for organization or entity
 (1)In generalNo volunteer nonprofit organization shall be liable for harm caused by an act or omission of a volunteer on behalf of the organization unless—
 (A)the organization would be liable for the act or omission under generally applicable laws governing the direct or vicarious liability of organizations; and
 (B)the organization itself has expressly authorized the specific conduct constituting the act or omission.
 (2)Government request or authorizationNotwithstanding paragraph (1), no volunteer nonprofit organization shall be liable for harm caused by an act or omission of the organization or of a volunteer acting on behalf of the organization if—
 (A)the organization or the volunteer engaged in the act or omission at the request of or pursuant to an authorization by the Federal Government, a State government, or any agency or subdivision thereof; and
 (B)(i)the requesting or authorizing governmental entity would have been immune from suit or from liability in damages if the entity had engaged in the act or omission itself or through an employee, agent, or independent contractor; or
 (ii)any governmental employee, agent, or contractor who had engaged in the act or omission on behalf of the requesting or authorizing governmental entity would have been immune from suit or from liability in damages by virtue of immunity extended to individual governmental actors.
 (3)Rule of constructionExcept as provided in paragraphs (1) and (2), nothing in this section shall be construed to affect the liability of any nonprofit organization or governmental entity with respect to harm caused to any person.;
 (C)in subsection (d)— (i)by striking paragraph (2); and
 (ii)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively;
 (D)in subsection (e)(1)— (i)by striking against a volunteer and inserting the following:
						
 against—(A)a volunteer; and (ii)by striking the period at the end and inserting the following:
						
 ; or(B)a volunteer nonprofit organization in an action brought for harm based on the action of a volunteer acting within the scope of the volunteer’s responsibilities to the organization unless the claimant establishes by clear and convincing evidence that the organization itself expressly authorized the volunteer’s action and did so with a conscious, flagrant indifference to the rights or safety of the individual harmed.; and
 (E)in subsection (f)(1), by inserting or of a volunteer nonprofit organization after liability of a volunteer; (3)in section 5 (42 U.S.C. 14504)—
 (A)in subsection (a)— (i)by inserting or a volunteer nonprofit organization after action against a volunteer; and
 (ii)by inserting or volunteer nonprofit organization after liability of the volunteer; and (B)in subsection (b)—
 (i)in paragraph (1), by inserting or a volunteer nonprofit organization after who is a volunteer; and (ii)in paragraph (2), by inserting or a volunteer nonprofit organization after who is a volunteer; and
 (4)in section 6 (42 U.S.C. 14505)— (A)by striking For purposes of this Act and inserting (a) In general.—For purposes of this Act; and
 (B)by adding at the end the following:  (b)Volunteer nonprofit organizations (1)Qualification as a volunteer nonprofit organization (A)Actions conducted through volunteersA nonprofit organization that conducts substantially all of its activities solely through the actions of volunteers or of independent contractors is a volunteer nonprofit organization for purposes of this Act.
 (B)Organization with no employeesA nonprofit organization that has no employees is conclusively presumed to be a volunteer nonprofit organization for purposes of this Act.
								(C)Local affiliated organizations with no employees
 (i)PresumptionA nonprofit organization is presumed to be a volunteer nonprofit organization for purposes of this Act if the primary office and the majority of the employees of the organization function primarily to provide support to local affiliated organizations that do not have employees and that act in furtherance of the organization’s nonprofit mission.
 (ii)RebuttalThe presumption under clause (i) may be rebutted only by clear and convincing evidence that the board of the nonprofit organization expressly authorized the employees of the nonprofit organization to assert active control over the local affiliated organization with respect to the act or omission in question.
 (D)Public charities; private foundations; social welfare organizationsA nonprofit organization is a volunteer nonprofit organization for purposes of this Act if the organization—
 (i)has fewer than 50 employees; (ii)has annual gross receipts of less than $200,000; and
 (iii)is— (I)an organization described in paragraph (1), (2), or (3) of section 509(a) of the Internal Revenue Code of 1986 that is exempt from taxation under section 501(a) of such Code;
 (II)a private foundation, as defined in section 509 of the Internal Revenue Code of 1986, that is exempt from taxation under section 501(a) of such Code; or
 (III)an organization operated exclusively for the promotion of social welfare that is described in section 501(c)(4) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.
										(2)Acts by a volunteer nonprofit organization
 (A)Governing documents of organizationA volunteer nonprofit organization acts itself for purposes of this Act only if the person or body that is authorized by the governing documents of the organization to act in the name of and on behalf of the organization expressly acts in accordance with those documents.
 (B)Applicable State lawIf the governing documents of a volunteer nonprofit organization do not identify the person or body that is authorized to act in the name of and on behalf of the organization, the organization acts itself for purposes of this Act only if the person or body whose action is required under the applicable State law in order to bind the organization acts strictly in accordance with that State law..